Citation Nr: 1015988	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-13 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boise, Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant, P.M., and K. R.  



ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1969.  He died in November 2006.  The appellant is 
the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision.  

The appellant and two witnesses testified at a Board hearing 
in August 2009 before the undersigned Acting Veterans Law 
Judge; a transcript of that hearing has been reviewed and 
associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate 
cause of death as metastic pancreatic cancer.  

2.  At the time of the Veteran's death, the Veteran was not 
service connected for pancreatic cancer.  

3.  The Veteran served in the Republic of Vietnam during the 
Vietnam era; so exposure to herbicides is presumed.

4.  The competent medical evidence of record is in equipoise 
that the Veteran's death from pancreatic cancer was the 
result of in-service exposure to herbicides.

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.312, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found in part at 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the fully favorable 
nature of the Board's decision.



II.  Analysis

The survivors of a Veteran who has died from a service-
connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  38 
U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Further, VA regulations also provide that a veteran who had 
active military, naval, or air service in the Republic of 
Vietnam during the Vietnam era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), recently amended to 
add AL amyloidosis.  See 74 Fed. Reg. 21,258 (May 7, 2009); 
see also 38 C.F.R. § 3.307(a)(6)(ii).  The specified diseases 
which have been listed therein include prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), and 
chronic lymphocytic leukemia (CLL).  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

However, VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which it has not specifically determined that a 
presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-
57,589 (Nov. 7, 1996); 72 Fed. Reg. 32,345-32,407 (June 12, 
2007).  Pancreatic cancer is not listed among the presumptive 
diseases for which service connection may be granted on the 
basis of exposure to herbicides under 38 C.F.R. § 3.309(e).  
Therefore, service connection for the cause of the Veteran's 
death may not be granted for pancreatic cancer on the basis 
of the presumptive regulatory provisions just discussed.  In 
the absence of a diagnosed disease for which the presumption 
applies, 38 C.F.R. § 3.307(a)(6)(iii) is not applicable, and 
the appellant's claim of service connection for the cause of 
the Veteran's death will be addressed on a direct service 
connection basis in this decision.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

Given its review of the record, the Board finds the evidence 
to be at least in relative equipoise with respect to the 
appellant's claim for service connection for the cause of the 
Veteran's death.  

In various written statements made throughout the duration of 
the appeal and during her Board hearing, the appellant has 
contended that the Veteran's fatal cancer was caused by his 
in-service exposure to Agent Orange in Vietnam.  The Vietnam 
era is the period beginning August 5, 1964, and ending on May 
7, 1975.  The Veteran served in Vietnam from 1967 to 1968.  
Thus, based on the evidence of record, the Veteran is 
presumed to have been exposed to herbicide agents in service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii) and 
3.313(a).

As noted above, to warrant service connection on a 
presumptive basis due to exposure to herbicides, the cancer 
must have originated in one of the areas listed in 38 C.F.R. 
§ 3.309(e), for example, the prostate, lung, bronchus, 
larynx, or trachea.  That is not the case here.  Similarly, 
the Veteran's cancer was not diagnosed until 2005, more than 
30 years after his discharge from service; therefore, 
presumptive service connection based on a chronic disease 
listed in 38 C.F.R. § 3.309(a) also is not warranted.

The record contains conflicting medical opinions about the 
relationship between the Veteran's fatal pancreatic cancer 
and his exposure to herbicides.  

In the Veteran's favor are three medical opinions.  In a 
January 2006 statement, the Veteran's private doctor stated 
that even though he was not aware of any direct relationship 
of pancreatic carcinoma to Agent Orange exposure, there is 
epidemiological data comparing service people exposed to 
Agent Orange and an increase in cancer incidence.  The doctor 
stated that at least one study has suggested a relative risk 
increase of 1.6 with a confidence interval of 1.2 to 2.2 in 
servicemen exposed to Agent Orange spray.  

A June 2006 VA medical examination report shows that the 
Veteran served in Vietnam from 1967 to 1968.  After reviewing 
the Veteran's claims file and examining the Veteran, the 
examiner opined that it was more than likely that the 
Veteran's pancreatic cancer was the result of herbicidal 
exposure.  The examiner explained the rationale for her 
conclusion stating that there were multiple articles in the 
journal of American Medical Association, Immunology, and 
Cancer which attribute pancreatic cancer to herbicidal 
exposure.  

Finally, a November 2007 statement from one of the Veteran's 
private doctors stated that it was the Veteran's military 
service that likely caused his pancreatic cancer.  

There is one medical opinion against the claim.  In September 
2006 another VA examiner was asked to review the Veteran's 
claims file and offer can opinion as to any possible 
relationship between herbicides and his pancreatic cancer.  
The examiner stated that he reviewed the Veteran's claims 
file.  The examiner stated that studies [ NCI, ACS, Dimango, 
Gulley, Takimoto, etc.] have found the following risk factors 
for pancreatic cancer (1) smoking, (2) age, (3) male gender, 
(4) diet, (5) genetics, (6) medical conditions, and (7) 
chemical exposure.  The examiner noted that several 
occupational studies have reported excess risks of pancreatic 
cancer among workers handling pesticides, however, excess 
risks were not observed in other studies of pesticide 
applicators/workers.  

The examiner stated that the Veteran was age 20 at the time 
of Agent Orange exposure and developed his cancer 37 years 
later.  The examiner noted that the Veteran was a white male 
who smoked about one pack of cigarettes a day for many years.  
The Veteran was not known to be a vegetarian any time, 
suggesting he had been on the typical high fat American diet.  

The September 2006 examiner opined that based on the relevant 
evidence, it was his opinion that the Veteran's pancreatic 
cancer developed in association with his aging, smoking, male 
gender, and high fat diet rather than Agent Orange.  

At the August 2009 Board hearing the appellant's 
representative argued that the September 2006 examination was 
insufficient for rating purposes because the examiner did not 
take into account or discuss the medical evidence that 
weighed in favor of the appellant's claim.  He also argued 
that the examination was biased.  The representative argued 
that the examiner came to his conclusion based on inaccurate 
risk factors.  Specifically, the appellant offered testimony 
that the Veteran had healthy eating habits.  She explained 
that they grew their own vegetables and ate fish, skinned 
chicken, and other hunted meats.  This testimony contradicts 
one of the bases the examiner listed for his opinion, that 
the Veteran had a typical high fat American diet.  

The Board has carefully weighed all of the available evidence 
of record, to include the medical nexus opinions, and finds 
that that there exists an approximate balance of evidence for 
and against the claim. 

When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009).  Accordingly, with 
resolution of doubt in the appellant's favor, the Board 
concludes that a grant of service connection for the cause of 
the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
S. BUSH 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


